Citation Nr: 1619156	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-35 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Riley, Counsel 







INTRODUCTION

The Veteran served on active duty from April 1957 to April 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

A chronic back disability, currently diagnosed as lumbar degenerative joint disease and spinal stenosis, was not present in service or until years thereafter, and is not related to any incident of active duty service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he incurred a chronic back disability due to injury during active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The evidence establishes a current disability; the Veteran was diagnosed with degenerative joint disease of the lumbar spine and a lumbar strain upon VA examination in November 2015.  VA treatment records also document consistent diagnoses of spinal stenosis since March 1995.   

The Veteran contends that he developed a chronic thoracolumbar spine disorder as a result of an injury sustained in August 1957 during active duty service.  In statements provided to VA, and to the November 2014 and November 2015 VA examiners, the Veteran reported that he jumped off a truck while wearing a heavy pack, landing on his feet and jarring his spine.  He reports receiving medical treatment on several occasions during military service and receiving a physical profile soon after the injury limiting heavy lifting.  

Service treatment records are not available for review due to their destruction in a fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Despite the lack of corroborative evidence, the Veteran's statements are competent evidence as to incidents and injuries that occurred during service and his statements regarding the in-service injury are credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider consistent statements, internal consistency, and consistency with other evidence of record).  

There are no post-service medical records documenting back complaints or findings of a back disorder until January 1980, more than 20 years after the Veteran's separation from active duty.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Private medical records dated from June 1975 to January 1993 also do not contain any treatment or complaints related to the Veteran's claimed back disorder.  

Arthritis was first confirmed in January 1980 at a VA Medical Center (VAMC), when the Veteran reported experiencing low back pain, denied a history of trauma, and an x-ray showed marked degenerative changes of the lumbosacral spine.  There are no findings of arthritis within a year from active duty service and service connection for thoracolumbar arthritis on a presumptive basis as a chronic disease is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

There is also no competent medical evidence in support of the claim for service connection.  The Veteran's treating physicians have not identified a link between the reported in-service injury and the back disability.  In fact, the Veteran has never reported experiencing an in-service back injury to any of his private or treating VA physicians.  Additionally, the only medical opinions of record, those of the November 2014 and November 2015 VA examiners, weigh against the claim.  

Although the November 2014 VA examiner's opinion was issued without proper consideration of the Veteran's lay statements, the November 2015 VA examiner's opinion was based on a full and accurate review of the Veteran's pertinent medical history, including his statements regarding an in-service back injury.  The November 2015 VA examiner concluded that the Veteran's current back condition was not related to the reported in-service injury based on the nature of the disability.  The type of injury described by the Veteran, a one-time jump from approximately five feet with a heavy pack, would cause temporary back pain, but would not result in ongoing pain, mechanical damage, or degenerative joint disease.  The November 2015 VA examiner found that none of the evidence indicated, to include the January 1980 x-ray or March 1995 computerized axial tomography scan, a compression fracture or loss of vertebral height, as would be expected in an injury resulting in mechanical injury to the spine.  The examiner therefore concluded that the Veteran's disability was not incurred in or caused by active duty service.  The November 2015 VA medical opinion was accompanied by a full and well-reasoned rationale and is entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has also reported experiencing continuous back pain since service.  Service connection is possible for certain chronic disabilities, such as arthritis, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran stated in the December 2012 substantive appeal and to the November 2015 VA examiner that he has experienced back pain since his in-service injury in August 1957 and has sought regular medical treatment since that time.  In this case, the Board finds that the Veteran's reports of continuous back pain since his in-service injury are not credible.  The Board accepts the Veteran's history of an in-service back injury, but his statements reporting continuous back pain and medical treatment for a chronic disability since that time are contradicted by the objective medical evidence of record.  Clinical records dating from June 1975 to January 1993 from a private physician identified by the Veteran as treating his back pain are completely negative for complaints of thoracolumbar spine symptoms, despite documenting other musculoskeletal complaints involving the left elbow, shoulder, and knee.  In fact, during a July 1988 examination with the private physician addressing a post-melanoma scar on his back, the Veteran denied any other history of back or neck problems.  The private treatment records reference the Veteran's back in June 1988 and March 1989, but again, these evaluations pertain to the Veteran's treatment for melanoma.  Thus, the Veteran never complained of back pain or other symptoms to his private doctor or reported incurring a back injury during service.  

Additionally, the Veteran's first complaint of back pain dates from January 1980 at the VAMC, more than two decades after service, and the medical report completed by the examining physician shows that the Veteran denied a history of back trauma at that time.  Since January 1980, VA records document various instances of treatment for back complaints, but in most cases, many years passed between the times the Veteran sought medical treatment.  For example, there are no instances of back complaints documented in VA records between May 1983 and March 1995, a period lasting more than 10 years.  

The Veteran has never reporting incurring an in-service injury to his spine to any of his treating health care providers, whether VA or private.  Instead, the history he provided to his doctors related his back pain to various acute injuries (such as falls in May 1998 and November 2002) or a sudden onset of pain without a known cause.  The Veteran's failure to inform his treating physicians of the in-service back injury is at odds with his more recent statements reporting that he has experienced continuous back pain since he first injured his spine in 1957.  

Finally, the Board notes that the Veteran is trying to recollect events that occurred more than 50 years before he filed his claim with VA in 2010.  In short, the Board finds that the Veteran's reported history of continuous back pain since active duty service, provided in the context of his claim for compensation, is not credible evidence in light of the negative private treatment records, past inconsistent statements, and the length of time that has passed since the events in question.  As the Veteran's history of continuous symptoms since service is not credible evidence, service connection under 38 C.F.R. § 3.303(b) is not possible. 

The Board has also considered the Veteran's statements that his current back disability is related to an injury during service, but as a lay person, his statements are not competent evidence as to medical etiology or rendering medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Veteran's statements are competent evidence as to observable symptoms, such as the onset of back pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence sufficient to establish service connection.  Jandreau, 429 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Veteran's contentions are clearly outweighed by the competent medical evidence of record, including the medical opinion of the November 2015 VA examiner.  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic thoracolumbar spine disability was many years after the Veteran's separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's back disability is related to active duty.  The weight of the probative evidence is therefore against a nexus between the claimed disability and military service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and service connection is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for a back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


